DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention 1 in the reply filed on 10/15/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to examine both inventions in the application.  This is not found persuasive because the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/15/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (JPH0524043(A), hereinafter ‘Nakamura’).
Nakamura discloses a bag material that has a tubular shape and that can be folded back at an intermediate position in a longitudinal direction (see Figs. 3, 4), wherein crushed stones can be stored in a folded part of the back material (functional/intended use limitations), and an opening on one side of the bag material can be moved to a position close to an opening on the other side of the bag material (E, see Fig. 3), the bag material comprising: a one-side closing rope that is provided near the opening on the one side of the bag material and that closes the opening on the one side of the bag material (F); and an other-side closing rope that is provided near the opening on the other side of the bag material and that closes the opening on the other side of the bag material (H), wherein the other of the one-side and other-side closing ropes can be released with the opening closed by one closing rope (Functional recitation, see Fig. 4).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (JPH0524043(A), hereinafter ‘Nakamura’) as applied to claim 1 above, and further in view of Van Loon, III (US 5050999, hereinafter ‘Van Loon’).
Nakamura discloses all limitations of the claim(s) as detailed above except does not expressly disclose the mesh as claimed.
However, Van Loon teaches constructing a bag out of a mesh material (Abstract) the closing rope is passed through the mesh holes near the opening on the one side of the bag material (see Fig. 4) as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the Nakamura bag out of mesh as taught by Van Loon, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Further, because Nakamura and Van Loon both teach closure mechanisms for the carrying bags, it would have been obvious to one of ordinary skill in the art to substitute the rope through mesh openings taught by Van Loon for the drawstring taught by 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
January 3, 2022